Thomas, J.
The object of the testimony introduced by the government was to identify the person arrested with the person committing the offence. It sought to show that identity by evidence of a fresh pursuit of the prisoner, from a description given by the prosecutrix, and of inquiries made by the pursuer for the person charged, by a description of his dress. The force of this evidence the prisoner sought to avoid by showing what inquiries were made, and then proving that the dress described by the person pursuing was different from that actually worn by him on that day.
*421The effect of the evidence given by the government was this: The prosecutrix accurately described the dress of the person committing the "offence. By inquiries for a person so dressed the prisoner was pursued and arrested.
The effect of the evidence offered by the prisoner was to control this, and to show that the description was not accurate; and that by giving a part of the same transaction, and, it would seem, of the same conversation. The evidence was, we think, clearly competent.

deceptions sustained.